                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 RAVEN LICENSING LLC,

               Plaintiff,

        v.                                           C.A. No. 1:19-cv-00612-LPS

 HONEYWELL, INC.,

               Defendant.


                            CORPORATE DISCLOSURE STATEMENT

       Plaintiff Raven Licensing LLC is a privately-held, Texas limited liability company. Plaintiff

has no parent corporation, and no publicly held company owns 10% or more of Plaintiff’s stock.

Dated: April 4, 2019                           DEVLIN LAW FIRM LLC

                                               /s/ Timothy Devlin
OF COUNSEL:                                    Timothy Devlin (No. 4241)
                                               1306 N. Broom Street, 1st Floor
Peter J. Corcoran, III                         Wilmington, DE 19806
Texas Bar No. 24080038                         Phone: (302) 449-9010
Corcoran IP Law, PLLC                          tdevlin@devlinlawfirm.com
2019 Richmond Road, Suite 380
Texarkana, Texas 75503                         Attorneys for Plaintiff
Tel: (903) 701-2481                            Raven Licensing LLC
Fax: (844) 362-3291
peter@corcoranip.com
                              CERTIFICATE OF SERVICE

       The undersigned certifies that all counsel of record whom have consented to electronic

service were served with a copy of this document under this Court’s CM/ECF system and local

rules on April 4, 2019.

                                               /s/ Timothy Devlin
                                               Timothy Devlin
